ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                 )
                                             )
KBY International Construction Co.           )      ASBCA No. 58574
                                             )
Under Contract No. W91B4L-l 1-P-0886         )

APPEARANCES FOR TIIE APPELLANT:                     Mark E. Hanson, Esq.
                                                    Owen S. Walker, Esq.
                                                     Smith Pachter Mc Whorter PLC
                                                     Tysons Comer, VA

APPEARANCES FOR THE GOVERNMENT:                     Raymond M. Saunders, Esq.
                                                     Army Chief Trial Attorney
                                                    Erica S. Beardsley, Esq.
                                                     Trial Attorney

                                ORDER OF DISMISSAL

      The dispute has been settled. The appeal is dismissed with prejudice.

      Dated: 4 February 2016


                                           ~(
                                                 MARK A. MELNICK
                                                 Administrative Judge
                                                 Armed Services Board
                                                 of Contract Appeals


       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 58574, Appeal ofKBY International
Construction Co., rendered in conformance with the Board's Charter.

      Dated:



                                                 JEFFREY D. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals